t c memo united_states tax_court kelvin and jacqueline burley petitioners v commissioner of internal revenue respondent docket no filed date alvaro g velez for petitioners archana ravindranath for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in and an addition under sec_6651 to petitioners’ federal_income_tax tax as follows 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number big_number addition_to_tax under sec_6651 dollar_figure -- -- the issues remaining for decision are do petitioners have unreported income of dollar_figure dollar_figure and dollar_figure for their taxable years and respectively we hold that they do are petitioners entitled to deduct certain car and truck expenses of dollar_figure for their taxable_year and dollar_figure for their taxable_year in excess of the deductions for those expenses that respondent allowed for each of those years we hold that they are not findings_of_fact some of the facts have been stipulated and are so found petitioners resided in ohio at the time they filed the petition since until at least petitioner kelvin burley mr burley was the owner and sole_proprietor of a trucking broker business known as burley trucking at all relevant times burley trucking hauled broken concrete soil asphalt gravel and other debris for various companies during at least burley trucking owned seven or eight trucks at all relevant times mr burley’s trucks required repairs on a regular basis as a result of the rough work condi- tions in which those trucks were operated petitioners did not maintain adequate books_and_records for burley trucking for any of the taxable years at issue during at least and petitioner jacqueline burley ms burley provided certain services to burley trucking including occasionally purchasing and picking up certain parts and certain supplies from certain vendors at certain times during the years at issue dennison truck- ing which was owned and operated by charles e dennison jr mr dennison provided certain hauling services as a subcon- tractor of burley trucking at certain other times during those years mr dennison performed certain repairs on some of the trucks that burley trucking owned in connection with making some of those repairs mr dennison purchased on behalf of mr burley with cash that mr burley provided to mr dennison certain unidentified parts for certain unidentified costs after com- pleting each such purchase on behalf of mr burley mr dennison gave mr burley a receipt from the vendor 2the record does not establish how many trucks burley truck- ing owned during each of the years and during and petitioners maintained the following bank accounts collectively petitioners’ bank accounts at the financial institutions indicated year institution hancock bank hancock bank u s bank u s bank u s bank u s bank national city bank national city bank national city bank national city bank national city bank national city bank account no ending on a date in not established by the record petition- ers deposited a check for dollar_figure into an unidentified bank account that check was an official check for dollar_figure dated date which was issued by national city bank and made payable to burley trucking the front side of that check bore the notation performance paving inc on the line marked remitter on date petitioners withdrew dollar_figure from their u s bank account with account number ending on date petitioners deposited dollar_figure into that same account 3although it is not altogether clear it appears that an official check is a cashier’s check certified check or other similar check issued by a bank on date petitioners withdrew dollar_figure from their u s bank account with account number ending and deposited dollar_figure into their u s bank account with account number ending on date petitioners deposited a total of dollar_figure into their u s bank account with account number ending of that dollar_figure total deposit dollar_figure consisted of a check dated date date check which was issued by union national fire insurance co union national insurance and made payable to gretta m buckley and luther burley the front side of that check bore the notation policy number the date check was endorsed on the back by the payees gretta m buckley and luther burley and reendorsed by mr burley petitioners filed form_1040 u s individual_income_tax_return for each of their taxable years return return and return petitioners attached to each of the return the return and the return schedule c profit or loss from business schedule c for burley trucking in schedule c that petitioners attached to the return mr burley reported gross_receipts or sales of dollar_figure and deducted inter alia car and truck expenses of dollar_figure in schedule c that petitioners attached to the return mr burley reported gross_receipts or sales of dollar_figure and deducted inter alia car and truck expenses of dollar_figure in schedule c that petitioners attached to the return mr burley reported gross_receipts or sales of dollar_figure and deducted inter alia car and truck expenses of dollar_figure at a time not established by the record respondent assigned brian kimmel mr kimmel one of respondent’s revenue agents to examine the respective returns that petitioners had filed for their taxable years and respondent’s examina- tion as part of that examination mr kimmel asked petitioners to provide him with all documents that burley trucking maintained during each of those years mr kimmel also asked petitioners to provide him with all bank statements relating to burley trucking for each of the years at issue we shall refer to mr kimmel’s requests for documents and bank statements relating to burley trucking as mr kimmel’s requests around date petitioners hired an accountant ralph krasik mr krasik to represent them in connection with respon- dent’s examination mr kimmel discussed with mr krasik inter alia the types of documents and records that burley trucking was required under sec_6001 to maintain and to provide to respon- dent in response to mr kimmel’s requests petitioners provided mr kimmel with only a limited number of documents consisting of certain bank statements and certain receipts and invoices that were presented to him in a disorganized manner petitioners did not provide mr kimmel with any books of account of burley trucking such as general ledgers with respect to each of burley trucking’s taxable years and mr kimmel reviewed the limited number of documents provided to him and found those records to be inadequate in order to complete respondent’s examination consequently mr kimmel issued summonses on behalf of respondent respondent’s summonses to the banks at which petitioners had maintained petitioners’ bank accounts during each of the years and pursuant to respondent’s summonses the banks provided mr kimmel with the respective bank statements for petitioners’ bank accounts petitioners’ bank statements mr kimmel examined those bank statements and prepared a bank_deposits analysis for each of petitioners’ taxable years and on the basis of that examination bank_deposits analysis the bank_deposits analysis showed for each of those years the amount of each deposit into each of petitioners’ bank accounts the date of each such deposit and the type of each such deposit eg teller deposit opening deposit etc in preparing the bank_deposits analysis mr kimmel attempted to ascertain whether any of the deposits into petitioners’ bank accounts during each of the years at issue is nontaxable because for example a deposit had been made as a result of a transfer of funds from one of petitioners’ bank accounts to another of those accounts mr kimmel reduced the total deposits during each taxable_year at issue by all deposits during each such year that he deter- mined to be nontaxable and all amounts that petitioners had reported in schedule c as gross_receipts in the return that they filed for each such year mr kimmel determined that the balance of the total deposits during each of the years at issue consti- tutes unreported schedule c gross_receipts of burley trucking for each such year respondent issued to petitioners a notice_of_deficiency with respect to their taxable years and notice in that notice respondent determined inter alia that petitioners have unreported schedule c gross_receipts for their taxable years and of dollar_figure dollar_figure and dollar_figure respectively in making those determinations respondent relied on the bank_deposits analysis that mr kimmel had prepared in the notice respondent also determined to disallow schedule c car and truck expenses that petitioners claimed for their taxable years and of dollar_figure dollar_figure and dollar_figure respectively opinion petitioners bear the burden of proving that the determina- tions in the notice that remain at issue are erroneous see rule a 290_us_111 before turning to the two issues remaining for decision we shall first evaluate the testimonial evidence on which petition- ers rely to support their position with respect to each of those issues at trial petitioners called mr burley ms burley mr kimmel mr dennison and anthony page mr page as wit- nesses with respect to the testimony of mr burley based upon our observation of mr burley at trial including our observation of his demeanor we did not find him to be credible in addition we found his testimony to be in certain material respects vague general conclusory self-serving and or contradicted by other evidence in the record with respect to the testimony of ms burley we found her testimony to be in certain material respects general vague conclusory and or self-serving 4petitioners do not claim that the burden_of_proof shifts to respondent under sec_7491 5petitioners introduced certain documentary_evidence with respect to their claimed car and truck expense deductions dis- cussed below we shall address that evidence when we consider that issue with respect to the testimony of mr dennison we found his testimony to be in certain material respects general vague conclusory and or serving the interests of his customer mr burley who operated burley trucking with respect to the testimony of mr page based upon our observation of mr page at trial including our observation of his demeanor we did not find him to be credible in addition we found his testimony to be in certain material respects gen- eral vague conclusory and or inconsistent we shall not rely on the respective testimonies of mr burley ms burley mr dennison and mr page to establish petitioners’ position with respect to each of the issues remain- ing for decision see eg 87_tc_74 unreported schedule c gross_receipts in the notice respondent determined on the basis of the bank_deposits analysis that petitioners have unreported schedule c gross_receipts for their taxable years and of dollar_figure dollar_figure and dollar_figure respectively taking into account the parties’ stipulations and respondent’s conces- sions on brief the amounts of petitioners’ unreported schedule c gross_receipts for and that remain in dispute are dollar_figure dollar_figure and dollar_figure respectively we address initially petitioners’ position that respondent’s bank_deposits analysis for each of the years at issue is inher- ently flawed and therefore should be disregarded in its entirety where a taxpayer has failed to maintain sufficient records under sec_6001 as is the case here the commissioner of internal revenue may rely on the bank_deposits method in order to deter- mine the taxpayer’s income 70_tc_1057 respondent was required in performing respon- dent’s bank deposit analysis to take into account any nontaxable source or deductible expense of which respondent had knowledge see 102_tc_632 a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income tokarski v commissioner supra pincite petitioners bear the burden of proving that respondent’s determinations of income based on the bank_deposits method are erroneous see clayton v 6petitioners and respondent stipulated that deposits total- ing dollar_figure and dollar_figure for and respectively that respondent had determined in the notice constitute unreported gross_receipts are nontaxable transfers nonetheless on brief respondent fails presumably inadvertently to reduce the respec- tive amounts of bank_deposits at issue for those two years by those stipulated amounts the correct amounts of deposits that remain in dispute for and are dollar_figure and dollar_figure respectively and not dollar_figure and dollar_figure respectively as respondent erroneously asserts on brief commissioner supra pincite petitioners may satisfy that burden by establishing that the deposits at issue are derived from a nontaxable source see nicholas v commissioner supra pincite in support of petitioners’ position that respondent’s bank_deposits analysis for each of the years at issue is inherently flawed petitioners argue that in addition to the deposits during each of the years at issue that the parties stipulated in the stipulation of facts are not taxable dollar_figure of deposits during dollar_figure of deposits during and dollar_figure of deposits during are not taxable respon- dent concedes on brief that in addition to the deposits during each of the years at issue that the parties stipulated are not taxable deposits totaling dollar_figure during are nontaxable respondent’s concessions in the stipulation of facts and on brief do not invalidate the bank_deposits analysis on which respondent relies see 380_f2d_494 5th cir affg in part revg in part and remanding tcmemo_1964_302 it is also significant that during respondent’s examination petitioners provided mr kimmel with only a limited number of documents consisting of certain bank statements and certain receipts and invoices that were presented to him in a disorga- nized manner petitioners did not provide mr kimmel with any books of account of burley trucking such as general ledgers with respect to each of burley trucking’s taxable years and mr kimmel reviewed the limited number of documents provided to him and found those records to be inadequate in order to complete respondent’s examination consequently mr kimmel issued summonses on behalf of respondent to the banks at which petitioners had maintained petitioners’ bank accounts during each of the years and pursuant to respondent’s summonses the banks provided mr kimmel with petitioners’ bank statements mr kimmel examined petitioners’ bank statements and prepared the bank_deposits analysis for each of the taxpayers’ taxable years and on the basis of that examination the bank_deposits analy- sis showed for each of those years the amount of each deposit into each of petitioners’ bank accounts the date of each such deposit and the type of each such deposit eg teller deposit opening deposit etc in preparing the bank_deposits analysis mr kimmel attempted to ascertain whether any of the deposits into petitioners’ bank accounts during each of the years at issue is nontaxable because for example a deposit had been made as a result of a transfer of funds from one of petitioners’ bank accounts to another of those accounts mr kimmel reduced the total deposits during each taxable_year at issue by all deposits during each such year that he determined to be nontaxable and all amounts that petitioners had reported in schedule c as gross_receipts in the return that they filed for each of the years at issue mr kimmel determined that the balance of the total deposits during each of the years at issue constitutes unreported schedule c gross_receipts of burley trucking for each such year based upon our examination of the entire record before us we reject petitioners’ argument that respondent’s bank_deposits analysis for each of the years at issue is inherently flawed we now consider petitioners’ argument that the following deposits that remain at issue for their taxable_year are not taxable a deposit of dollar_figure made on date into petitioners’ u s bank account with account number ending dollar_figure deposit a deposit of dollar_figure made on a date not established by the record into an unidentified u s bank account dollar_figure deposit a deposit of dollar_figure made on date into petitioners’ u s bank account with account number ending dollar_figure deposit and a deposit of dollar_figure made on date into petitioners’ u s bank account with account number ending dollar_figure deposit 7petitioners make no argument with respect to a total of dollar_figure of deposits made on various dates during except that those deposits are not taxable because the bank_deposits analysis is inherently flawed we have rejected that argument we turn first to the dollar_figure deposit on date petitioners deposited a total of dollar_figure into their u s bank account with account number ending of that dollar_figure total deposit dollar_figure consisted of the date check which was issued by union national insurance and made payable to gretta m buckley and luther burley petitioners argue that the pro- ceeds of the date check are not taxable to them because they constituted insurance proceeds which are generally not taxable to the recipient in support of that argument petitioners rely on mr burley’s testimony on which we are unwilling to rely petitioners also rely on the date check the front side of that check bore the notation policy number the date check was endorsed on the back by the payees gretta m buckley and luther burley and reendorsed by mr burley we are satisfied from the date check on which petitioners rely that that check represented insurance proceeds that union national insurance paid to gretta m buckley and luther burley we are not satisfied from that check that union national insurance paid or intended to pay those proceeds to petitioners on the record before us we find that petitioners have failed to carry their burden of establishing that the dollar_figure deposit is not taxable to them for their taxable_year we turn next to the dollar_figure deposit on a date in not established by the record petitioners deposited a check for dollar_figure into an unidentified bank account that check was an official check for dollar_figure dated date which was issued by national city bank and made payable to burley trucking date check petitioners argue that the proceeds of the date check are not taxable to them because those proceeds represented a partial repayment of a dollar_figure loan that burley trucking had made to another business known as performance paving inc performance paving in support of that argument petitioners rely on mr burley’s testimony on which we are unwilling to rely petitioners also rely on the date check the front side of that check bore the notation perfor- mance paving inc on the line marked remitter we are satis- fied from the date check on which petitioners rely that that check was a check purchased by performance paving and payable to burley trucking we are not satisfied that the purpose of performance paving a customer of burley trucking in issuing the date check to burley trucking was to make a partial repayment of an alleged loan to burley trucking on the record before us we find that petitioners have failed to carry their burden of establishing that the dollar_figure deposit is not taxable to them for their taxable_year we turn next to the dollar_figure deposit on date petitioners withdrew dollar_figure from their u s bank account with account number ending on date petitioners deposited dollar_figure into that same account petitioners argue that the dollar_figure deposit is not taxable to them because the deposit was made with funds that petitioners withdrew from the same account on date in support of that argument peti- tioners rely on mr burley’s testimony on which we are unwilling to rely on the record before us we find that petitioners have failed to carry their burden of establishing that the dollar_figure deposit is not taxable to them for their taxable_year we turn finally to the dollar_figure deposit on date petitioners withdrew dollar_figure from their u s bank account with account number ending and deposited dollar_figure into their u s bank account with account number ending petitioners argue that the dollar_figure deposit is not taxable to them because it represented a transfer of their funds from their u s bank account with account number ending into their u s bank account with account number ending in support of that argument petitioners rely on mr burley’s testimony on which we are unwilling to rely on the record before us we find that petitioners have failed to carry their burden of establishing that the dollar_figure deposit is not taxable to them for their taxable_year based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that the deposits totaling dollar_figure that remain at issue for their taxable_year are not taxable to them for that year we turn now to petitioners’ argument that a total of dollar_figure of deposits made on various dates during are not taxable to them for their taxable_year because the bank_deposits analysis is inherently flawed we have rejected that argument based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that the deposits totaling dollar_figure that remain at issue for their taxable_year are not taxable to them for that year we turn finally to petitioners’ argument that a total of dollar_figure of deposits made on various dates during are not taxable to them for their taxable_year because the bank_deposits analysis is inherently flawed we have rejected that argument based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that the deposits totaling dollar_figure that remain at issue for their taxable_year are not taxable to them for that year claimed schedule c car and truck expense deductions we now address petitioners’ position that in addition to the respective amounts of schedule c car and truck expense deductions that respondent conceded for and they are entitled to deduct dollar_figure and dollar_figure of schedule c car and truck expenses for their taxable years and respec- tively sec_162 generally allows a deduction for ordinary and necessary expenses paid during the taxable_year in carrying_on_a_trade_or_business deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduction claimed for each of the years at issue see 503_us_79 the code and the regulations thereunder required petitioners to maintain records sufficient to establish the amount of any deduction claimed for 8before trial petitioners conceded that they are not enti- tled to deduct any of the dollar_figure of schedule c car and truck expenses that respondent disallowed in the notice for their taxable_year on brief petitioners concede that they are not entitled to deduct schedule c car and truck expenses of dollar_figure of the dollar_figure of schedule c car and truck expenses that respondent disallowed for their taxable_year and dollar_figure of the dollar_figure of schedule c car and truck expenses that respondent disallowed for their taxable_year each of the years at issue see sec_6001 sec_1_6001-1 income_tax regs in support of their position that they are entitled to deduct the respective schedule c car and truck expenses that they are claiming for their taxable years and petitioners rely on the respective testimonies of mr burley ms burley mr dennison and mr page we are unwilling to rely on those testimonies in further support of their position that they are entitled to deduct the respective schedule c car and truck expenses that they are claiming for their taxable years and peti- tioners rely on certain documents petitioners’ documents that petitioners introduced into the record at trial to which respon- dent objected on the ground of authenticity we find those documents which consist primarily of various purported invoices purported purchase orders and purported receipts relating to certain purchases that petitioners claim burley trucking made during each of the years and to be inadequate to establish petitioners’ entitlement to the car and truck expense deductions that they are claiming for each of their taxable years and 9we overruled respondent’s objections and indicated that we would give whatever weight that we consider appropriate to petitioners’ documents to which respondent objected by way of illustration of the inadequacies of petitioners’ documents petitioners introduced inter alia purported invoices in an effort to document certain purchases that they claim burley trucking made during from a business known as brock tire resale each of those purported invoices shows the quantity of the items allegedly purchased and the price of each item allegedly purchased those purported invoices do not identify the nature of the item allegedly purchased in addi- tion none of those purported invoices shows the identity of the purported purchaser although many of petitioners’ documents contain a signature line for both the purchaser and the seller those lines are blank on most of petitioners’ purported invoices moreover nowhere in petitioners’ documents is there an indica- tion that the amount shown as the purported purchase_price was in fact paid_by petitioners during their taxable_year or their taxable_year we shall not rely on petitioners’ documents to establish petitioners’ position that they are entitled to deduct the respective schedule c car and truck expenses that they are claiming for their taxable years and based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable years and to car and truck expense deductions under sec_162 of dollar_figure and dollar_figure respectively we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule
